NOTICE OF ALLOWANCE
	The amendment filed 2/10/2021 is acknowledged and has been entered.

	Upon entry of the amendment, claims 1-7, 26 are pending.
	Claims 1-7, 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The amendment to claim 1 indicating that the ASO decreases expression of an endogenous PLP1 gene, wherein the endogenous PLP1 gene is a deleterious –causing mutant PLP1 gene obviates the rejections.  The prior art does not teach a method of generating a cell that enhances functional myelin production, the method comprising delivering to the cell an antisense oligonucleotide (ASO) or a polynucleotide encoding said ASO, (1) wherein said ASO to decreases expression level of an endogenous PLP1 gene, (2) wherein the cell produces functional myelin, or is a progenitor that produces or differentiates into the cell that produces functional myelin; and (3) wherein the endogenous PLP1 gene is a deleterious disease-causing mutant PLP1 gene. 
	The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635